
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.58


        Millennium Pharmaceuticals, Inc. has entered into an indemnification
agreement on the terms set forth on the attached indemnification agreement with
each of the below-named executive officers and directors of Millennium, on the
dates indicated:

Name of executive officer or director


--------------------------------------------------------------------------------

  Date of Execution

--------------------------------------------------------------------------------

Deborah Dunsire   February 28, 2008
Marsha H. Fanucci
 
February 28, 2008
Christophe Bianchi
 
February 28, 2008
Joseph B. Bolen
 
February 28, 2008
Stephen M. Gansler
 
February 28, 2008
Laurie B. Keating
 
February 28, 2008
Anna Protopapas
 
February 28, 2008
Nancy Simonian
 
February 28, 2008
Peter F. Smith
 
February 28, 2008
Robert F. Friel
 
February 28, 2008
A. Grant Heidrich, III
 
February 28, 2008
Charles J. Homcy
 
February 28, 2008
Raju S. Kucherlapati
 
February 28, 2008
Jeffrey M. Leiden
 
February 28, 2008
Mark J. Levin
 
February 28, 2008
Norman C. Selby
 
February 28, 2008
Kenneth E. Weg
 
February 28, 2008
Anthony H. Wild
 
February 28, 2008

--------------------------------------------------------------------------------



INDEMNIFICATION AGREEMENT

        This Agreement is made as of the                        day of February
2008, by and between Millennium Pharmaceuticals, Inc., a Delaware corporation
(the "Corporation), and                                    (the "Indemnitee"), a
director or officer of the Corporation.

        WHEREAS, it is essential to the Corporation to retain and attract as
directors and officers the most capable persons available, and

        WHEREAS, the substantial increase in corporate litigation subjects
directors and officers to expensive litigation risks at the same time that the
availability of directors' and officers' liability insurance has been severely
limited, and

        WHEREAS, it is now and has always been the express policy of the
Corporation to indemnify its directors and officers, and

        WHEREAS, the Indemnitee does not regard the protection available under
the Corporation's Certificate of Incorporation and insurance as adequate in the
present circumstances, and may not be willing to serve or continue to serve as a
director or officer without adequate protection, and

        WHEREAS, the Corporation desires the Indemnitee to serve, or continue to
serve, as a director or officer of the Corporation.

        NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as
follows:

        1.    Agreement to Serve.    The Indemnitee agrees to serve or continue
to serve as a director or officer of the Corporation for so long as the
Indemnitee is duly elected or appointed or until such time as the Indemnitee
tenders a resignation in writing.

        2.    Definitions.    As used in this Agreement:

        (a)   The term "Proceeding" shall include any threatened, pending or
completed action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Corporation or otherwise and whether of a civil, criminal, administrative
or investigative nature, and any appeal therefrom.

        (b)   The term "Board" means the Board of Directors of the Corporation.

        (c)   The term "Change in Control" shall mean the occurrence of any of
the below events:

          (i)  when a person, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
acquires beneficial ownership of the Corporation's capital stock equal to 50% or
more of either (x) the then-outstanding shares of the Corporation's common stock
or (y) the combined voting power of the Corporation's then-outstanding
securities entitled to vote generally in the election of directors;

         (ii)  upon the consummation of (x) a merger, consolidation,
reorganization, recapitalization or share exchange involving the Corporation or
a sale or other disposition of all or substantially all of the assets of the
Corporation, if the Corporation's stockholders immediately prior to such event
do not, immediately after such event, own more than 50% of the outstanding
shares of common stock and of the combined voting power entitled to vote
generally in the election of directors of the resulting or acquiring corporation
(which shall include, without limitation, a corporation which as a result of
such event owns the Corporation or substantially all of the Corporation's assets
either directly of through one or more subsidiaries), in substantially the same
proportions as their ownership of the Corporation's voting securities
immediately prior to such event, or (y) a liquidation or dissolution of the
Corporation; or

2

--------------------------------------------------------------------------------



        (iii)  when the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the board of directors of
a successor corporation to the Corporation), where the term "Continuing
Director" means at any date a member of the Board (x) who was a member of the
Board on the date this agreement was entered into or (y) who was nominated or
elected subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election. But, any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board, is excluded from
clause (iii)(y) above

        (d)   The term "Corporate Status" shall mean the status of a person who
is or was, or has agreed to become, a director or officer of the Corporation, or
is or was serving, or has agreed to serve, at the request of the Corporation, as
a director, officer, fiduciary, partner, trustee, member, employee or agent of,
or in a similar capacity with, another corporation, partnership, joint venture,
trust, limited liability company or other enterprise.

        (e)   The term "Special Independent Counsel" shall mean a law firm, or a
member of a law firm, that is experienced in matters of corporation law and
neither currently is, nor in the past five years has been, retained to
represent: (i) the Corporation or the Indemnitee in any matter material to
either such party or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
"Special Independent Counsel" shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or the Indemnitee in
an action to determine the Indemnitee's rights under this Agreement.

        (f)    The term "Expenses" shall include, without limitation, reasonable
and necessary attorneys' fees, retainers, court costs, transcript costs, fees
and expenses of experts, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and other
disbursements or expenses of the types customarily incurred in connection with
investigations, judicial or administrative proceedings or appeals, but shall not
include the amount of judgments, fines or penalties against Indemnitee or
amounts paid in settlement in connection with such matters.

        (g)   References to "other enterprise" shall include employee benefit
plans; references to "fines" shall include any excise tax assessed with respect
to any employee benefit plan; references to "serving at the request of the
Corporation" shall include any service as a director, officer, employee or agent
of the Corporation which imposes duties on, or involves services by, such
director, officer, employee, or agent with respect to an employee benefit plan,
its participants, or beneficiaries; and a person who acted in good faith and in
a manner such person reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner "not opposed to the best interests of the Corporation" as
referred to in this Agreement.

        3.    Indemnity of Indemnitee.    Subject to Sections 6, 7 and 9, the
Corporation shall indemnify the Indemnitee in connection with any Proceeding as
to which the Indemnitee is, was or is threatened to be made a party (or is
otherwise involved) by reason of the Indemnitee's Corporate Status, to the
fullest extent permitted by law (as such may be amended from time to time). In
furtherance of the foregoing and without limiting the generality thereof:

        (a)    Indemnification in Third-Party Proceedings.    The Corporation
shall indemnify the Indemnitee in accordance with the provisions of this
Section 3(a) if the Indemnitee was or is a

3

--------------------------------------------------------------------------------



party to or threatened to be made a party to or otherwise involved in any
Proceeding (other than a Proceeding by or in the right of the Corporation to
procure a judgment in its favor or a Proceeding referred to in Section 6) by
reason of the Indemnitee's Corporate Status or by reason of any action alleged
to have been taken or omitted in connection therewith, against all Expenses,
judgments, fines, penalties and amounts paid in settlement actually and
reasonably incurred by or on behalf of the Indemnitee in connection with such
Proceeding, if the Indemnitee acted in good faith and in a manner which the
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Corporation and, with respect to any criminal Proceeding, had no
reasonable cause to believe that his or her conduct was unlawful.

        (b)    Indemnification in Proceedings by or in the Right of the
Corporation.    The Corporation shall indemnify the Indemnitee in accordance
with the provisions of this Section 3(b) if the Indemnitee was or is a party to
or threatened to be made a party to or otherwise involved in any Proceeding by
or in the right of the Corporation to procure a judgment in its favor by reason
of the Indemnitee's Corporate Status or by reason of any action alleged to have
been taken or omitted in connection therewith, against all Expenses and, to the
extent permitted by law, amounts paid in settlement actually and reasonably
incurred by or on behalf of the Indemnitee in connection with such Proceeding,
if the Indemnitee acted in good faith and in a manner which the Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Corporation, except that, if applicable law so provides, no indemnification
shall be made under this Section 3(b) in respect of any claim, issue, or matter
as to which the Indemnitee shall have been adjudged to be liable to the
Corporation, unless, and only to the extent, that the Court of Chancery of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of such liability but in view of
all the circumstances of the case, the Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses as the Court of Chancery or such other
court shall deem proper.

        4.    Indemnification of Expenses of Successful
Party.    Notwithstanding any other provision of this Agreement, to the extent
that the Indemnitee has been successful, on the merits or otherwise, in defense
of any Proceeding or in defense of any claim, issue or matter therein (other
than a Proceeding referred to in Section 6), the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by or on behalf of the
Indemnitee in connection therewith. Without limiting the foregoing, if any
Proceeding or any claim, issue or matter therein is disposed of, on the merits
or otherwise (including a disposition without prejudice), without (i) the
disposition being adverse to the Indemnitee, (ii) an adjudication that the
Indemnitee was liable to the Corporation, (iii) a plea of guilty or nolo
contendere by the Indemnitee, (iv) an adjudication that the Indemnitee did not
act in good faith and in a manner the Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation, and (v) with respect to
any criminal proceeding, an adjudication that the Indemnitee had reasonable
cause to believe his or her conduct was unlawful, the Indemnitee shall be
considered for the purposes hereof to have been wholly successful with respect
thereto.

        5.    Indemnification for Expenses of a Witness.    To the extent that
the Indemnitee is, by reason of the Indemnitee's Corporate Status, a witness in
any Proceeding to which the Indemnitee is not a party, the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by or on
behalf of the Indemnitee in connection therewith.

        6.    Exceptions to Right of Indemnification.    Notwithstanding
anything to the contrary in this Agreement, except as set forth in Section 10,
the Corporation shall not indemnify the Indemnitee in connection with a
Proceeding (or part thereof) initiated by the Indemnitee unless (a) the
initiation thereof was approved by the Board or (b) the Proceeding was commenced
following a Change in Control. Notwithstanding anything to the contrary in this
Agreement, the Corporation shall not indemnify the Indemnitee to the extent the
Indemnitee is reimbursed from the proceeds of insurance, and in the event the
Corporation makes any indemnification payments to the Indemnitee and the

4

--------------------------------------------------------------------------------




Indemnitee is subsequently reimbursed from the proceeds of insurance, the
Indemnitee shall promptly refund such indemnification payments to the
Corporation to the extent of such insurance reimbursement.

        7.    Notification and Defense of Claim.    As a condition precedent to
the Indemnitee's right to be indemnified, the Indemnitee must notify the
Corporation in writing as soon as practicable of any Proceeding for which
indemnity will or could be sought. With respect to any Proceeding of which the
Corporation is so notified, the Corporation will be entitled to participate
therein at its own expense and/or to assume the defense thereof at its own
expense, with legal counsel reasonably acceptable to the Indemnitee. After
notice from the Corporation to the Indemnitee of its election so to assume such
defense, the Corporation shall not be liable to the Indemnitee for any legal or
other expenses subsequently incurred by the Indemnitee in connection with such
Proceeding, other than as provided below in this Section 7. The Indemnitee shall
have the right to employ his or her own counsel in connection with such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Corporation of its assumption of the defense thereof shall be at the expense
of the Indemnitee unless (i) the employment of counsel by the Indemnitee has
been authorized by the Corporation, (ii) counsel to the Indemnitee shall have
reasonably concluded that there may be a conflict of interest or position on any
significant issue between the Corporation and the Indemnitee in the conduct of
the defense of such Proceeding or (iii) the Corporation shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases the fees and expenses of counsel for the Indemnitee shall be at the
expense of the Corporation, except as otherwise expressly provided by this
Agreement, and provided that Indemnitee's counsel shall cooperate reasonably
with the Corporation's counsel to minimize the cost of defending claims against
the Corporation and the Indemnitee. The Corporation shall not be entitled,
without the consent of the Indemnitee, to assume the defense of any claim
brought by or in the right of the Corporation or as to which counsel for the
Indemnitee shall have reasonably made the conclusion provided for in clause (ii)
above. The Corporation shall not be required to indemnify the Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding effected
without its written consent. The Corporation shall not settle any Proceeding in
any manner that would impose any penalty or limitation on the Indemnitee without
the Indemnitee's written consent. Neither the Corporation nor the Indemnitee
will unreasonably withhold or delay their consent to any proposed settlement.

        8.    Advancement of Expenses.    In the event that the Corporation does
not assume the defense pursuant to Section 7 of any Proceeding of which the
Corporation receives notice under this Agreement, any Expenses incurred by or on
behalf of the Indemnitee in defending such Proceeding shall be paid by the
Corporation in advance of the final disposition of such Proceeding; provided,
however, that the payment of such Expenses incurred by or on behalf of the
Indemnitee in advance of the final disposition of such Proceeding shall be made
only upon receipt of an undertaking by or on behalf of the Indemnitee to repay
all amounts so advanced in the event that it shall ultimately be determined that
the Indemnitee is not entitled to be indemnified by the Corporation as
authorized in this Agreement. Such undertaking shall be accepted without
reference to the financial ability of the Indemnitee to make repayment. Any
advances and undertakings to repay pursuant to this Section 8 shall be unsecured
and interest free.

        9.    Procedures.    

        (a)   In order to obtain indemnification or advancement of Expenses
pursuant to this Agreement, the Indemnitee shall submit to the Corporation a
written request, including in such request such documentation and information as
is reasonably available to the Indemnitee and is reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to
indemnification or advancement of Expenses. Any such indemnification or
advancement of Expenses shall be made promptly, and in any event within (i) in
the case of indemnification under Sections 4, 5 or 9(d) or advancement of
Expenses, 30 days after receipt by the Corporation of the

5

--------------------------------------------------------------------------------



written request of the Indemnitee, or (ii) in the case of all other
indemnification, 60 days after receipt by the Corporation of the written request
of the Indemnitee, unless with respect to requests under Sections 3(a) or 3(b)
(but, for avoidance of doubt, not with respect to requests for indemnification
under Sections 4, 5 or 9(d) or requests for advancement of Expenses under
Section 8) the Corporation determines, by clear and convincing evidence, within
the 60-day period referred to above that the Indemnitee did not meet the
applicable standard of conduct set forth in Section 3(a) or 3(b), as the case
may be. Such determination, and any determination that advanced Expenses must be
repaid to the Corporation, shall be made as follows:

        (x)   if a Change in Control shall have occurred, by Special Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
the Indemnitee (unless the Indemnitee shall request that such determination be
made by the Board, in which case the determination shall be made in the manner
provided below in clauses (y)(1) or (y)(2)).

        (y)   in all other cases, in the discretion of the Board, (1) by a
majority vote of the directors of the Corporation consisting of persons who are
not at that time parties to the Proceeding ("disinterested directors"), whether
or not a quorum, (2) by a committee of disinterested directors designated by a
majority vote of disinterested directors, whether or not a quorum, (3) if there
are no disinterested directors, or if the disinterested directors so direct, by
independent legal counsel in a written opinion to the Board, or (4) by the
stockholders of the Corporation.

        (b)   In the event that a Change in Control shall have occurred and the
determination of entitlement to indemnification is to be made by Special
Independent Counsel, the Special Independent Counsel shall be selected as
provided in this Section 9(b). The Special Independent Counsel shall be selected
by the Indemnitee, unless the Indemnitee shall request that such selection be
made by the Board. The party making the determination shall give written notice
to the other party advising it of the identity of the Special Independent
Counsel so selected. The party receiving such notice may, within seven days
after such written notice of selection shall have been given, deliver to the
other party a written objection to such selection. Such objection may be
asserted only on the ground that the Special Independent Counsel so selected
does not meet the requirements of "Special Independent Counsel" as defined in
Section 2, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Special Independent Counsel. If a written objection is
made, the Special Independent Counsel so selected may not serve as Special
Independent Counsel unless and until a court has determined that such objection
is without merit. If, within 20 days after submission by the Indemnitee of a
written request for indemnification, no Special Independent Counsel shall have
been selected or if selected, shall have been objected to, in accordance with
this paragraph either the Corporation or the Indemnitee may petition the Court
of Chancery of the State of Delaware or other court of competent jurisdiction
for resolution of any objection which shall have been made by the Corporation or
the Indemnitee to the other's selection of Special Independent Counsel and/or
for the appointment as Special Independent Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom an objection is favorably resolved or the person so appointed
shall act as Special Independent Counsel. The Corporation shall pay the
reasonable and necessary fees and expenses of Special Independent Counsel
incurred in connection with its acting in such capacity. The Corporation shall
pay any and all reasonable and necessary fees and expenses incident to the
procedures of this paragraph, regardless of the manner in which such Special
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding pursuant to Section 10 of this Agreement, any Special
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

6

--------------------------------------------------------------------------------



        (c)   The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Indemnitee did not act in good faith and
in a manner which the Indemnitee reasonably believed to be in, or not opposed
to, the best interests of the Corporation, and, with respect to any criminal
Proceeding, had reasonable cause to believe that his or her conduct was
unlawful.

        (d)   The Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to the Indemnitee's entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
costs or Expenses incurred by the Indemnitee in so cooperating shall be borne by
the Corporation (irrespective of the determination as to the Indemnitee's
entitlement to indemnification) and the Corporation hereby indemnifies the
Indemnitee therefrom.

        10.    Remedies.    The right to indemnification or advancement of
Expenses as provided by this Agreement shall be enforceable by the Indemnitee in
any court of competent jurisdiction if the Corporation denies such request, in
whole or in part, or if no disposition thereof is made within the applicable
period referred to in Section 9. Unless otherwise required by law, the burden of
proving that indemnification or advancement of Expenses is not appropriate shall
be on the Corporation. Neither the failure of the Corporation to have made a
determination prior to the commencement of such action that indemnification is
proper in the circumstances because the Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Corporation that the
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct. The Indemnitee's Expenses actually and
reasonably incurred in connection with successfully establishing the
Indemnitee's right to indemnification, in whole or in part, in any such
Proceeding shall also be indemnified by the Corporation.

        11.    Partial Indemnification.    If the Indemnitee is entitled under
any provision of this Agreement to indemnification by the Corporation for some
or a portion of the Expenses, judgments, fines, penalties or amounts paid in
settlement actually and reasonably incurred by or on behalf of the Indemnitee in
connection with any Proceeding but not, however, for the total amount thereof,
the Corporation shall nevertheless indemnify the Indemnitee for the portion of
such Expenses, judgments, fines, penalties or amounts paid in settlement to
which the Indemnitee is entitled.

        12.    Subrogation.    In the event of any payment under this Agreement,
the Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

        13.    Term of Agreement.    This Agreement shall continue until and
terminate upon the later of (a) six years after the date that the Indemnitee
shall have ceased to serve as a director or officer of the Corporation or, at
the request of the Corporation, as a director, officer, partner, trustee,
member, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise or (b) the final
termination of all Proceedings pending on the date set forth in clause (a) in
respect of which the Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by the
Indemnitee pursuant to Section 10 of this Agreement relating thereto.

        14.    Indemnification Hereunder Not Exclusive.    The indemnification
and advancement of Expenses provided by this Agreement shall not be deemed
exclusive of any other rights to which the Indemnitee may be entitled under the
Certification of Incorporation, the By-Laws, any other agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of
Delaware, any other law

7

--------------------------------------------------------------------------------




(common or statutory), or otherwise, both as to action in the Indemnitee's
official capacity and as to action in another capacity while holding office for
the Corporation. Nothing contained in this Agreement shall be deemed to prohibit
the Corporation from purchasing and maintaining insurance, at its expense, to
protect itself or the Indemnitee against any expense, liability or loss incurred
by it or the Indemnitee in any such capacity, or arising out of the Indemnitee's
status as such, whether or not the Indemnitee would be indemnified against such
expense, liability or loss under this Agreement; provided that the Corporation
shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable hereunder if and to the extent that the Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

        15.    No Special Rights.    Nothing herein shall confer upon the
Indemnitee any right to continue to serve as an officer or director of the
Corporation for any period of time or at any particular rate of compensation.

        16.    Savings Clause.    If this Agreement or any portion thereof shall
be invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
judgments, fines, penalties and amounts paid in settlement with respect to any
Proceeding to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.

        17.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall constitute the original.

        18.    Successors and Assigns.    This Agreement shall be binding upon
the Corporation and its successors and assigns and shall inure to the benefit of
the estate, heirs, executors, administrators and personal representatives of the
Indemnitee.

        19.    Headings.    The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

        20.    Modification and Waiver.    This Agreement may be amended from
time to time to reflect changes in Delaware law or for other reasons. No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof nor shall any such waiver constitute a continuing waiver.

        21.    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
given (i) when delivered by hand or (ii) if mailed by certified or registered
mail with postage prepaid, on the third day after the date on which it is so
mailed:

(a)    if to the Indemnitee, to: [            ]

(b)    if to the Corporation, to:

Millennium Pharmaceuticals, Inc.
40 Landsdowne Street
Cambridge, MA 02139
Telephone: (617) 679-7000
Fax: (617) 374-7788
Attn: General Counsel

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.

        22.    Applicable Law.    This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware.
The Indemnitee may elect to have the right to indemnification or reimbursement
or advancement of Expenses interpreted on the basis of the

8

--------------------------------------------------------------------------------




applicable law in effect at the time of the occurrence of the event or events
giving rise to the applicable Proceeding, to the extent permitted by law, or on
the basis of the applicable law in effect at the time such indemnification or
reimbursement or advancement of Expenses is sought. Such election shall be made,
by a notice in writing to the Corporation, at the time indemnification or
reimbursement or advancement of Expenses is sought; provided, however, that if
no such notice is given, and if the General Corporation Law of Delaware is
amended, or other Delaware law is enacted, to permit further indemnification of
the directors and officers, then the Indemnitee shall be indemnified to the
fullest extent permitted under the General Corporation Law, as so amended, or by
such other Delaware law, as so enacted.

        23.    Enforcement.    The Corporation expressly confirms and agrees
that it has entered into this Agreement in order to induce the Indemnitee to
continue to serve as an officer or director of the Corporation, and acknowledges
that the Indemnitee is relying upon this Agreement in continuing in such
capacity.

        24.    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supercedes all prior agreements, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled. For avoidance of doubt, the parties confirm that the foregoing does
not apply to or limit the Indemnitee's rights under Delaware law or the
Corporation's Certificate of Incorporation or By-Laws.

        25.    Consent to Suit.    In the case of any dispute under or in
connection with this Agreement, the Indemnitee may only bring suit against the
Corporation in the Court of Chancery of the State of Delaware. The Indemnitee
hereby consents to the exclusive jurisdiction and venue of the courts of the
State of Delaware, and the Indemnitee hereby waives any claim the Indemnitee may
have at any time as to forum non conveniens with respect to such venue. The
Corporation shall have the right to institute any legal action arising out of or
relating to this Agreement in any court of competent jurisdiction. Any judgment
entered against either of the parties in any proceeding hereunder may be entered
and enforced by any court of competent jurisdiction.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

      MILLENNIUM PHARMACEUTICALS, INC.
Attest:
 
 
By:
         

--------------------------------------------------------------------------------


By:
 
 
Name:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


Name:
 
 
Title:
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


Title:
 
 
 
   

--------------------------------------------------------------------------------

     

 


 
 
 
INDEMNITEE:
 
 
 
 


--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.58

